         Case MDL No. 2599 Document 1156-1 Filed 03/16/21 Page 1 of 4




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

                                        MDL NO. 2599
IN RE:

TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
_______________________________/


                                       EXHIBIT

            Alimanovic, et al. v. Mercedes-Benz USA, LLC, et al. Docket Sheet
3/16/2021                Case MDL No. 2599    Document
                                        Electronic Case Filing 1156-1
                                                               | U.S. DistrictFiled   03/16/21
                                                                              Court - Middle District ofPage
                                                                                                         Florida 2 of 4

                                           U.S. District Court
                                    Middle District of Florida (Tampa)
                           CIVIL DOCKET FOR CASE #: 8:21-cv-00581-SDM-TGW


 Alimanovic et al v. Mercedes-Benz USA, LLC et al                                     Date Filed: 03/09/2021
 Assigned to: Judge Steven D. Merryday                                                Jury Demand: Both
 Referred to: Magistrate Judge Thomas G. Wilson                                       Nature of Suit: 365 Personal Inj. Prod.
 Demand: $75,000                                                                      Liability
 Cause: 28:1332 Diversity-Product Liability                                           Jurisdiction: Diversity
 Plaintiff
 Nermina Alimanovic                                                   represented by Branden Weber
                                                                                     Morgan & Morgan, PA
                                                                                     20 N Orange Ave, Suite 1600
                                                                                     Orlando, FL 32801
                                                                                     407-420-6694
                                                                                     Fax: 407-245-3408
                                                                                     Email: bweber@forthepeople.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                      Joshua Robert Jacobson
                                                                                      Morgan & Morgan, P.A.
                                                                                      Suite 2300
                                                                                      20 North Orange Ave., Ste. 1600
                                                                                      Orlando, FL 32801
                                                                                      689-219-2090
                                                                                      Email: jjacobson@forthepeople.com
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      Steven E. Nauman
                                                                                      Morgan & Morgan, PA
                                                                                      20 N Orange Ave, Suite 1600
                                                                                      Orlando, FL 32801
                                                                                      407-244-3962
                                                                                      Email: snauman@forthepeople.com
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      Andrew Parker Felix
                                                                                      Morgan & Morgan, PA
                                                                                      20 N Orange Ave, Suite 1600
                                                                                      Orlando, FL 32801
                                                                                      407-244-3209
                                                                                      Fax: 407-425-8171
                                                                                      Email: afelix@forthepeople.com
                                                                                      ATTORNEY TO BE NOTICED
 Plaintiff
 Elvir Islamovic                                                      represented by Branden Weber
                                                                                     (See above for address)
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?118618019526251-L_1_0-1                                                         1/3
3/16/2021                Case MDL No. 2599    Document
                                        Electronic Case Filing 1156-1
                                                               | U.S. DistrictFiled   03/16/21
                                                                              Court - Middle District ofPage
                                                                                                         Florida 3 of 4

                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                   Joshua Robert Jacobson
                                                                                   (See above for address)
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Steven E. Nauman
                                                                                   (See above for address)
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Andrew Parker Felix
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Defendant
 Mercedes-Benz USA, LLC
 a foreign limited liability company

 Defendant
 Mercedes-Benz Research and
 Development North America, Inc.
 a foreign corporation
 Defendant
 Daimler North America Corporation
 a foreign corporation

 Defendant
 Daimler AG
 a foreign corporation


  Date Filed            # Docket Text
  03/09/2021           1 COMPLAINT against All Defendants with Jury Demand (Filing fee $ 402 receipt number
                         113A-17975971) filed by All Plaintiffs. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed
                         Summons, # 3 Proposed Summons, # 4 Proposed Summons)(Felix, Andrew) (Entered:
                         03/09/2021)
  03/09/2021           2 NEW CASE ASSIGNED to Judge John Antoon II and Magistrate Judge Daniel C. Irick.
                         New case number: 6:21-cv-0439-JA-DCI. (SJB) (Entered: 03/09/2021)
  03/09/2021           3 SUMMONS issued as to Daimler North America Corporation, Mercedes-Benz Research
                         and Development North America, Inc. and Mercedes-Benz USA, LLC. (ARJ) (Entered:
                         03/09/2021)
  03/10/2021                REFUND for duplicate payment. Receipt number 113A-17975887 refunded in the amount
                            of $ $402.00 paid to Michael Morgan.. (NLC) (Entered: 03/10/2021)
  03/11/2021           4 NOTICE by Nermina Alimanovic, Elvir Islamovic NOTICE OF FILING NOTICE OF
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?118618019526251-L_1_0-1                                                   2/3
3/16/2021                Case MDL No. 2599    Document
                                        Electronic Case Filing 1156-1
                                                               | U.S. DistrictFiled   03/16/21
                                                                              Court - Middle District ofPage
                                                                                                         Florida 4 of 4

                           POTENTIAL TAG-ALONG ACTIONS (Attachments: # 1 Exhibit)(Felix, Andrew) (Entered:
                           03/11/2021)
  03/12/2021           5 ORDER: Plaintiffs shall show cause in writing to this Court within seven days from
                         the date of this Order why this case should not be transferred to the Tampa Division of
                         the Middle District of Florida. Signed by Judge John Antoon II on 3/12/2021. (BRS)
                         (Entered: 03/12/2021)
  03/12/2021           6 RESPONSE TO ORDER TO SHOW CAUSE re 5 Order filed by Nermina Alimanovic,
                         Elvir Islamovic. (Felix, Andrew) (Entered: 03/12/2021)
  03/12/2021           7 ORDER transferring this action to the Tampa Division of the Middle District of
                         Florida; directing the Clerk to transfer this action to the Tampa Division and to
                         thereafter close this case. Signed by Judge John Antoon II on 3/12/2021. (BRS)
                         (Entered: 03/12/2021)
  03/15/2021           8 STANDING ORDER regarding discovery motions. Signed by Magistrate Judge
                         Thomas G. Wilson on 2/1/2021. (DMS) (Entered: 03/15/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                03/16/2021 13:35:24
                                    PACER
                                                   mc323333:2907326:0 Client Code: 154
                                    Login:
                                                                          Search      8:21-cv-00581-SDM-
                                    Description: Docket Report
                                                                          Criteria:   TGW
                                    Billable
                                                   2                      Cost:       0.20
                                    Pages:




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?118618019526251-L_1_0-1                                                   3/3
